--------------------------------------------------------------------------------

Exhibit 10.5
 
EXECUTION VERSION
 
 
NON-COMPETITION AGREEMENT
 
This Non-Competition Agreement dated April 15, 2008 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., Texas
corporation, (“Rick’s”) and John Cornetta (“Cornetta”).
 
W I T N E S S E T H:
 
WHEREAS, the parties entered into a Purchase Agreement dated April 15, 2008 (the
“Purchase Agreement”), between Cornetta, Don Waitt, TEEZE International, Inc., a
Delaware corporation (“TEEZE”), Adult Store Buyer Magazine, LLC, a Georgia
limited liability company (“ASB”), RCI Entertainment (Media Holdings), Inc., a
Texas corporation (“RCI Media”) and Rick’s Cabaret International, Inc., a Texas
corporation (“Rick’s”) pursuant to which  pursuant to which RCI Media would
acquire 100% of the issued and outstanding common stock of TEEZE (the “TEEZE
Stock”) and 100% of the issued and outstanding membership interest in ASB (the
“Membership Interest”) from Cornetta and Waitt (the “Transaction”); and
 
WHEREAS, pursuant to the terms and condition of the Purchase Agreement, Cornetta
has agreed to sell to RCI Media his ownership interest in TEEZE and ASB (the
“Acquisition”); and
 
WHEREAS, Cornetta will benefit from the Transaction; and
 
WHEREAS, in connection with the Transaction, RCI Media and Rick’s have agreed to
pay Cornetta cash and certain other consideration, as more fully described in
the Purchase Agreement; and
 
WHEREAS, RCI Media and Rick’s require that Cornetta enter into this
Non-Competition Agreement as a condition to RCI Media and Rick’s entering into
the Transaction; and
 
WHEREAS, Cornetta agree to enter into this Non-Competition Agreement in
consideration of acts on the part of RCI Media and Rick’s as contemplated by the
Transaction; and
 
WHEREAS, all terms not defined herein shall have the meaning set forth in the
Purchase Agreement, as amended.
 
NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.             Covenants.  From and after the date of this Non-Competition
Agreement through and including the five (5) year period immediately following
the date of this Non-Competition Agreement (such five (5) year period, the
“Restricted Period”), Cornetta shall not compete with  Rick’s or any of Rick’s
subsidiaries or affiliates, including, but not limited to, RCI Media, and shall
not either individually or jointly, directly or indirectly, whether for
compensation or not, alone or in association with any other person or entity,
without the express written consent of Rick’s:

 
 

--------------------------------------------------------------------------------

 

 
(a)
Own or share in the earnings of, carry on, manage, operate, control, be engaged
in, render services to, solicit customers for, participate in or otherwise be
connected with, any business engaged in the operation publishing any sexually
oriented industry trade print publications, with the exception of a publication
known as “Xcitement” which is currently owned and operated by Cornetta; or

 
 
(b)
Solicit or induce, or attempt to solicit or induce, any employee, independent
contractor, or agent or consultant of Rick’s or RCI Media to leave his or her
employment or terminate his or her agreement or relationship with Rick’s or the
RCI Media.

 
2.             Acknowledgments and Agreements of Cornetta.  Cornetta
acknowledges and agrees that:
 
 
(a)
Due to the nature of Rick’s business, the foregoing covenants place no greater
restraint upon Cornetta than is reasonably necessary to protect the business and
goodwill of Rick’s;

 
 
(b)
These covenants protect a legitimate interest of Rick’s and do not serve solely
to limit Rick’s future competition;

 
 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;

 
 
(d)
A breach of these covenants by Cornetta would cause irreparable damage to
Rick’s;

 
 
(e)
These covenants will not preclude Cornetta from becoming gainfully employed
following the closing of the Purchase Agreement;

 
 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
Rick’s business and goodwill and valuable and extensive trade which Rick’s have
established through their own expense and effort;

 
 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and

 
 
(h)
Cornetta has carefully read and considered all provisions of this
Non-Competition Agreement and agrees that all of the restrictions set forth are
fair and reasonable and are reasonably required for the protection of the
interests of Rick’s Media.

 
3.             Remedies, Injunction.  In the event of an actual breach of any
provisions of this Non-Competition Agreement by Cornetta, Cornetta agrees that
Rick’s shall be entitled to a temporary restraining order, preliminary
injunction and/or permanent injunction restraining and enjoining Cornetta from
violating the provisions herein.  Nothing in this Non-Competition Agreement
shall be construed to prohibit Rick’s from pursuing any other available remedies
for such breach or threatened breach, including the recovery of damages from
Cornetta.  Cornetta further agrees that, for the purpose of any such injunction
proceeding, it shall be presumed that Rick’s legal remedies would be inadequate
and that Rick’s would suffer irreparable harm as a result of any violation of
the provisions of this Non-Competition Agreement by Cornetta.
 
Non-Competition Agreement - Page 2

 
 

--------------------------------------------------------------------------------

 

4.             Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  Cornetta further agrees that such
covenants and/or any portion thereof are severable, separate and independent,
and should any specific restriction or the application thereof, to any person,
firm, corporation, or situation be held to be invalid, that holding shall not
affect the remainder of such provisions or covenants.
 
 
5.
General Provisions.

 
 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days

after mailing; and overnight delivery service shall be deemed delivered one (1)
day after depositing with the overnight delivery service.
 
 
If to Rick’s or
Eric Langan, President

 
Or RCI Media:
10959 Cutten Road

Houston, Texas 77066
 
 
With a copy to:
Mr. Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007
 
 
If to Cornetta:
John Cornetta

5961 Live Oak Parkway, Suite A
Norcross, GA  30092
 
Non-Competition Agreement - Page 3

 
 

--------------------------------------------------------------------------------

 

 
with a copy to:
Christopher P. Berney, Esq.

1720 Peachtree St. NW, #150
Norcross, Georgia  30092
 
 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to principles of conflict of laws.

 
 
(c)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 
 
(d)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the agreement of Cornetta
not to compete with Rick’s.

 
 
(e)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.

 
 
(f)
Assignment.  The rights and benefits of Rick’s under this Non-Competition
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of Rick’s.  The rights of Cornetta hereunder are personal and
nontransferable except that the rights and benefits hereof shall inure to the
benefit of the heirs, executors and legal representatives of Cornetta.

 
 
(g)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]
 
Non-Competition Agreement - Page 4

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
15th day of April, 2008.
 
 

 
RICK’S CABARET INTERNATIONAL, INC.
                   
By:  
/s/ Eric Langan
     
Eric Langan, President
                   
/s/ John Cornetta
   
John Cornetta, Individually
 

 
Non-Competition Agreement - Page 5
 
 

--------------------------------------------------------------------------------